MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s motion to reconsider.
We review the BIA’s ruling on a motion to reconsider for abuse of discretion. Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008).
We conclude that the BIA did not abuse its discretion in denying the motion to reconsider because petitioner’s motion was *257untimely by more than two years. See 8 U.S.C. § 1229a(c)(6)(B); 8 C.F.R. § 1008.2(b)(2).
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.